Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 1 of 26 PageID #: 1660




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------------X    Case No.: 2:17-CV-03585-
  101 FROST STREET ASSOCIATES, L.P., NEXT                                      JFB-ARL
  MILLENNIUM REALTY, LLC,
                                                                               AMENDED ANSWER TO
                                              Plaintiffs,                      PLAINTIFFS’ SECOND
                                                                               AMENDED COMPLAINT,
                   -against-                                                   AMENDED AFFIRMATIVE
                                                                               DEFENSES, AMENDED
  UNITED STATES DEPARTMENT OF ENERGY, GTE                                      CROSS-CLAIMS,
  SYLVANIA INCORPORATED, SYLVANIA ELECTRIC                                     COUNTER-CLAIMS AND
  PRODUCTS INCORPORATED, VISHAY GSI, INC.,                                     ANSWER TO CROSS-
  SULZER METCO (US) INC, MARVEX FINISHING &                                    CLAIMS
  PROCESSING CORPORATION, ALLARD
  INSTRUMENTS CORP., a Division of Applied Fluidics,
  Inc., APPLIED FLUIDICS, INC., GULF & WESTERN
  MANUFACTURING COMPANY, NAT BASSEN
  TEXTILES, INC., PHYSIO CHEM CORP., BRONCO
  BALTIMORE, INC., UNICORD, INC. and KLEARTONE
  TRANSPARENT PRODUCTS, INC.,

                                               Defendants.
  ------------------------------------------------------------------------X
  VISHAY GSI, INC.,

                                             Third-Party Plaintiff,

                     -against-

  UNITED STATES OF AMERICA, BANCROFT
  CONSTRUCTION CORP., EDGECOMB CONSTRUCTION
  CORP., JERRY SPIEGEL ASSOCIATES, JERRY SPEIGEL,
  (by and through Pamela Spiegel Sanders, as executor of the
  last wills and testaments and duly authorized administrator of
  the states of Emily Spiegel and Jerry Spiegel, and Lise
  Spiegel Wilks, as executor of the last wills and testaments and
  duly authorized administrator of the estates of Emily Spiegel
  and Jerry Spiegel),

                                               Third-Party Defendant.
  -------------------------------------------------------------------------X
  GTE OPERATIONS SUPPORT INCORPORATED, GTE
  SYLVANIA INCORPORATED, SYLVANIA PRODUCTS,
  INC.,
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 2 of 26 PageID #: 1661




                                              Third-Party Plaintiffs,

                          -against-

  THE UNITED STATES OF AMERICA,

                                              Third-Party Defendant.

  -------------------------------------------------------------------------X

          Pursuant to F.R.C.P. 15(a)(1)(A), Defendant, OERLIKON METCO AS SUCCESSOR IN

  INTEREST TO SULZER METCO (US) INC., by and through its attorneys Bardsley, Benedict +

  Cholden, LLP, hereby submits this amended pleading, and states the following as and for its

  Amended Answer to the Second Amended Complaint of Plaintiffs 101 Frost Street Associates,

  L.P. and Next Millennium Realty, LLC, upon information and belief:

                                      AS TO THE NATURE OF ACTION

          1.       Denies each and every allegation contained in paragraph numbered "1" of

  plaintiffs' Second Amended Complaint and refers all questions of law to this Honorable Court at

  the time of trial.

                                            AS TO JURISDICTION

          2.       Denies each and every allegation contained in paragraphs numbered "2" and "3"

  of plaintiffs' Second Amended Complaint and refers all questions of law to this Honorable Court

  at the time of trial.

                          AS TO INTRODUCTION/FACTUAL ALLEGATIONS

          3.       Denies knowledge or information sufficient to form a belief as to the truth of each

  and every allegation contained in paragraphs numbered “4,” "5," “11,” “15,” “18,” “19,” “20,”

  “21,” “22” and “23” of plaintiffs' Second Amended Complaint.




                                                     -2-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 3 of 26 PageID #: 1662




         4.      In response to the allegations contained in paragraph “6,” “7,” “8,” and “9”, the

  claims related to the NYSDEC Deep Groundwater Remediation were dismissed by Court Order

  dated November 24, 2020, and therefore no response is required. To the extent an answer is

  required, denied.

         5.      In response to the allegations contained in paragraph “10,” admit upon

  information and belief, that the NYSDEC filed a cost recovery lawsuit in April 2006 seeking to

  recover certain costs incurred in responding to releases from and within the NCIA, and that the

  Complaint speaks for itself. This Answering Defendant denies knowledge or information to

  form a belief as to the truth of the remaining allegations in paragraph “10” and, on that basis,

  deny the remaining allegations of paragraph “10” of plaintiffs’ Second Amended Complaint.

         6.      In response to the allegations contained in paragraph “12,” admit that the United

  States Environmental Protection Agency (“EPA”) has listed on the National Priorities List the

  New Cassel/Hicksville Groundwater Contamination Site. The remaining allegations contained

  in paragraph “12” are denied.

         7.      In response to allegations contained in paragraph “13,” admit that the New

  Cassell/Hicksville Groundwater Contamination Site has thus far been divided into three (3)

  operable units, EPA OU-1, EPA OU-2 and EPA OU-3. The remaining allegations contained in

  paragraph “13” are denied.

         8.      In response to the allegations contained in paragraph “14,”, admit that EPA OU-1

  addresses three distinct plumes identified by the EPA as the Eastern, Central, and Western

  plumes. The remaining allegations contained in paragraph “14” are denied.

         9.      In response to the allegations contained in paragraph “16,” admit the EPA issued

  a Unilateral Administrative Order to plaintiffs on March 22, 2018. This Answering Defendant



                                             -3-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 4 of 26 PageID #: 1663




  denies knowledge or information to form a belief as to the truth of the remaining allegations in

  paragraph “16” and, on that basis, deny the remaining allegations of paragraph “16” of the

  Second Amended Complaint.

         10.      In response to the allegations contained in paragraph “17,” admit the EPA issued

  a Unilateral Administrative Order to plaintiffs on June 15, 2018. This Answering Defendant

  denies knowledge or information to form a belief as to the truth of the remaining allegations in

  paragraph “17” and, on that basis, deny the remaining allegations of paragraph “17” of the

  Second Amended Complaint.

         11.      In response to the allegations contained in paragraph “24,” this Answering

  Defendant denies each and every allegation insofar as they related to this Answering Defendant.

  This Answering Defendant denies knowledge or information to form a belief as to the truth of

  the remaining allegations contained in paragraph “24” insofar as they relate to other defendants.

                                          AS TO PARTIES

  A. Plaintiffs

         12.      Denies knowledge or information sufficient to form a belief as to the truth of each

  and every allegation contained in paragraphs numbered "25,” “26,” “27” “28” and “29” of

  plaintiffs' Second Amended Complaint.

         13.      Denies each and every allegation contained in paragraphs numbered "30" and

  “31” of plaintiffs' Second Amended Complaint.

  B. Government Defendants

         14.      Denies knowledge or information sufficient to form a belief as to the truth of each

  and every allegation contained in paragraphs numbered "32," "33,” “34,” “35,” “36,” “37,” “38,”

  “39,” “’40” and “41” of plaintiffs' Second Amended Complaint.



                                              -4-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 5 of 26 PageID #: 1664




  C. Verizon Defendants

          15.     Denies knowledge or information sufficient to form a belief as to the truth of each

  and every allegation contained in paragraphs numbered "42," "43,” “44,” “45,” “46,” “47,” “48”

  and “49” of plaintiffs' Second Amended Complaint.

  D. Vishay Defendants

          16.     Denies knowledge or information sufficient to form a belief as to the truth of each

  and every allegation contained in paragraphs numbered "50,” “51,” “52,” “53,” “54” and “55” of

  plaintiffs' Second Amended Complaint.

  E. Sulzer Metco Defendants

          17.     Admits each and every allegation contained in paragraph numbered "56" of

  plaintiffs' Complaint.

          18.     Denies each and every allegation contained in paragraphs numbered "57," “58,”

  “59,” “60” and “61” of plaintiffs' Second Amended Complaint.

  F. Tenant Defendants

          19.     Denies knowledge or information sufficient to form a belief as to the truth of each

  and every allegation contained in paragraphs numbered "62," “63,” “64,” “65,” “66,” “67,” “68,”

  “69,” “70,” “71,” “72,” “73,” “74,” “75,” “76,” “77,” “78,” “79,” “80,” “81” and “82" of

  plaintiffs' Second Amended Complaint.

                             AS TO THE FIRST CAUSE OF ACTION

                            CERLCA Contribution Under Section 9613(f)

          20.     In response to paragraph “83,” this Answering Defendant repeats, reiterates and

  realleges all of its foregoing answers to plaintiff’s allegations incorporated by reference as if

  fully set forth herein.



                                              -5-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 6 of 26 PageID #: 1665




  A. The Sites are Facilities Under CERCLA

             21.   In response to paragraph “84,” this Answering Defendant denies knowledge or

  information as to the truth of the allegations set forth in paragraph “84” of plaintiffs’ Second

  Amended Complaint.

             22.   In response to paragraphs “85” and “86”, this Answering Defendant denies each

  and every allegation of plaintiff’s Second Amended Complaint.

  B. Hazardous Substances have been Released at the Facilities

             23.   Denies each and every allegation contained in paragraphs numbered "87," “88,”

  “89,” “90” and “91” of plaintiffs' Second Amended Complaint. This Answering Defendant

  denies knowledge or information to form a belief as to the truth of the allegations insofar as they

  relate to other parties.

  C. Defendants are Responsible Parties Under Section 9607(a)(2)

             24.   Denies each and every allegation contained in paragraphs “92” and “93” of

  plaintiff’s Second Amended Complaint.        This Answering Defendant denies knowledge or

  information to form a belief as to the truth of the allegations insofar as they relate to other

  parties.

  D. Plaintiffs Have Incurred Response Costs

             25.   Denies each and every allegation contained in paragraph “94” of plaintiff’s

  Second Amended Complaint.




                                              -6-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 7 of 26 PageID #: 1666




  E. The Response Costs Conform to the National Contingency Plan

          26.     Denies each and every allegation contained in paragraphs “95,” “96” and “97” of

  plaintiff’s Second Amended Complaint and refers all questions of law to this Honorable Court at

  the time of trial.

                                   SECOND CAUSE OF ACTION

                       CERCLA CONTRIBUTION UNDER SECTION 9607

          27.     This Answering Defendant repeats, reiterates and re-alleges each and every prior

  response to paragraphs numbered "1" through "97" of the plaintiffs' Second Amended Complaint

  by way of its response to paragraph numbered "98" with the same force and effect as if set forth

  more fully herein.

          28.     Denies each and every allegation contained in paragraph numbered "99" of

  plaintiffs' Second Amended Complaint.

          29.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations set forth in paragraph “100” of plaintiffs’ Second Amended Complaint and leaves

  plaintiffs to their proofs. This Answering Defendant refers all questions of law to this Honorable

  Court at the time of trial

          30.     Denies each and every allegation contained in paragraphs “101” and “102” and

  refers all questions of law to this Honorable Court at the time of trial.

                                    THIRD CAUSE OF ACTION

                           DECLARATORY JUDGMENT PURSUANT
                       TO CERCLA SECTIONS 9607(a)(4)(B) AND 9613(g)(2)

          31.     This Answering Defendant repeats, reiterates and re-alleges each and every prior

  response to paragraphs numbered "1" through "102" of the plaintiffs' Second Amended




                                                -7-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 8 of 26 PageID #: 1667




  Complaint by way of its response to paragraph numbered "103" with the same force and effect as

  if set forth more fully herein.

          32.     Denies each and every allegation contained in paragraphs numbered "104," “105”

  and “108" of plaintiffs' Second Amended Complaint.

          33.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations set forth in paragraphs “106” and “107” of plaintiffs’ Second Amended Complaint

  and leaves plaintiffs to their proofs.

                                    FOURTH CAUSE OF ACTION

                         COMMON LAW CONTRIBUTION/INDEMNITY

          34.     This Answering Defendant repeats, reiterates and re-alleges each and every prior

  response to paragraphs numbered "1" through "108" of the plaintiffs' Second Amended

  Complaint by way of its response to paragraph numbered "109" with the same force and effect as

  if set forth more fully herein.

          35.     Denies each and every allegation contained in paragraphs numbered "110," “111”

  and “113" of plaintiffs' Second Amended Complaint.

          36.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations set forth in paragraph “112” of plaintiffs’ Second Amended Complaint and leaves

  plaintiffs to their proofs.

  WHEREFORE, OERLIKON METCO AS SUCCESSOR IN INTEREST TO SULZER METCO

  (US) INC., demands judgment:

          A.      Dismissing plaintiffs' Second Amended Complaint against OERLIKON METCO

                  AS SUCCESSOR IN INTEREST TO SULZER METCO (US) INC., with

                  prejudice in its entirety;



                                               -8-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 9 of 26 PageID #: 1668




         B.      Declaring that OERLIKON METCO AS SUCCESSOR IN INTEREST TO

                 SULZER METCO (US) INC., is not responsible for the release or threatened

                 release complained of, or liable for any costs incurred, therefore, by plaintiffs or

                 other persons;

         C.      Granting OERLIKON METCO AS SUCCESSOR IN INTEREST TO SULZER

                 METCO (US) INC., reasonable attorneys’ fees and costs of this action; and

         D.      Granting such other and further relief as this Court deems just and proper.

                      AS AND FOR A FIRST AFFIRMATIVE DEFENSES

         37.     Each claim for relief in plaintiffs’ Second Amended Complaint fails to state of

  claim upon which relief can be granted.

                        AS AND FOR A SECOND AFFIRMATIVE DEFENSES

         38.     Plaintiffs' claims, in whole or in part, are barred by the applicable statute of

  limitations.

                     AS AND FOR A THIRD AFFIRMATIVE DEFENSES

         39.     Plaintiffs' claims are barred, in whole or in part, by the doctrines of laches,

  estoppel, waiver and/or unclean hands.

                    AS AND FOR A FOURTH AFFIRMATIVE DEFENSES

         40.     Plaintiffs' claims are barred by the doctrine of assumption of risk.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSES

         41.     Plaintiffs' claims are barred in whole or in part by its failure to mitigate its

  damages.




                                              -9-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 10 of 26 PageID #: 1669




                        AS AND FOR A SIXTH AFFIRMATIVE DEFENSES

           42.   Plaintiffs have failed to join parties whose joinder is needed for a just and

  complete adjudication of this action.

                    AS AND FOR A SEVENTH AFFIRMATIVE DEFENSES

           43.   Plaintiffs and the other First-Party Defendants are responsible for any orphan

  share.

                         AS AND FOR A EIGHTH AFFIRMATIVE DEFENSES

           44.   Plaintiffs' claims are barred in whole or in part by the petroleum exclusion

  contained in CERCLA section 101(14).

                      AS AND FOR A NINTH AFFIRMATIVE DEFENSES

           45.   The harm complained of in the Complaint, if such harm exists, is divisible and the

  damages, if any, may be apportioned among the persons who allegedly caused the harm.

                    AS AND FOR AN TENTH AFFIRMATIVE DEFENSES

           46.   If any hazardous substances attributable to this Answering Defendant were

  released upon or migrated to the New Cassel Industrial Area, the volume and toxicity of such

  hazardous substances are de minimis or de micromis as well as posing no threat to public health

  or the environment.

                   AS AND FOR A ELEVENTH AFFIRMATIVE DEFENSES

           47.   Any damages or injuries incurred were solely the result of the actions, omissions

  and/or the negligence of plaintiffs and the other first-party defendants, other third-party

  defendants and/or other third parties.




                                            -10-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 11 of 26 PageID #: 1670




                    AS AND FOR A TWELFTH AFFIRMATIVE DEFENSES

         48.     The claims asserted in the Second Amended Complaint against this Answering

  Defendant under the doctrine of joint and several liability are barred or limited because any harm

  resulting from the release, discharge or dumping of any material by plaintiffs, defendants

  and/third-parties at the subject sites is divisible from harm resulting from the transportation,

  releases, discharges or dumping of other materials at the site. Liability, therefore, is divisible

  and should be apportioned between or among such other responsible persons or be limited to the

  divisible portion of the total harm caused by each responsible person.

                 AS AND FOR AN THIRTEENTH AFFIRMATIVE DEFENSES

         49.     No actions of, or attributed to, this Answering Defendant have been or were the

  cause in fact, but for cause, contributing cause, substantial factor, or proximate cause, of any of

  the damages alleged in the Second Amended Complaint.

                 AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSES

         50.     To the extent that plaintiffs have a viable claim under CERCLA, plaintiffs are

  barred from bringing any claims under CERCLA section 107(a) because plaintiffs are potentially

  responsible parties in EPA OU-1 and EPA OU-3, and though this Answering Defendant denies

  liability, but if it is found to have liability, it should be limited to its contribution to the alleged

  problems or hazards alleged herein, taking into account the contributions and negligence of the

  other parties, including without limitation plaintiffs, third-party plaintiffs, the other first-party

  defendants and other third-party defendants, who contributed to the alleged problems or hazards

  and the extent to which plaintiffs incur damages in excess of their several share.




                                               -11-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 12 of 26 PageID #: 1671




                  AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSES

         51.     This Answering Defendant denies any liability to plaintiffs, but if it is found

  liable, then this Answering Defendant avers that plaintiffs failed to mitigate their damages and/or

  were contributorily or comparatively negligent, and therefore plaintiffs contributed, in whole or

  in part, to any damage they sustained in relation to the property.

                  AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSES

         52.     Plaintiffs' damages, if any, were caused by superseding, intervening or proximate

  causes, acts of third parties and/or ongoing events over which this Answering Defendant had no

  control.

                     AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

         53.     Attorneys’ fees, expert and other witness fees and other litigation costs are not

  recoverable under CERCLA.

                AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSES

         54.     Any costs and damages complained of by plaintiffs were due to their own failure

  to exercise proper and prudent care.

                   AS AND FOR A NINTEENTH AFFIRMATIVE DEFENSE

         55.     Entities other than this Answering Defendant are liable or potentially liable under

  CERLCA §107(a), 42 U.S.C. §9607(a), for response costs incurred. In the event that this

  Answering Defendant is determined to be a responsible party within the meaning of CERLCA

  §107(a), 42 U.S.C. §9607(a), this Answering Defendant’s liability should be proportionate to its

  contribution to the alleged release or threatened release at the subject sites, taking into account

  the contribution of plaintiffs, the other defendants, and other persons who contributed to the




                                              -12-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 13 of 26 PageID #: 1672




  release or threatened release at the subject sites and who are not parties herein pursuant to 42

  U.S.C. §9613(f)(1) and pursuant to common law principles of contribution and indemnity.

                   AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

         56.     Entities other than this Answering Defendant are liable or potentially liable under

  CERLCA §107(a), 42 U.S.C. §9607(a), for response costs incurred. In the event that this

  Answering Defendant is held responsible for any response costs or other damages alleged in the

  Second Amended Complaint, this Answering Defendant’s liability should be proportionate to its

  equitable share of the contribution to the alleged release or threatened release at the subject sites,

  taking into account that percentage of the total volume of materials disposed of at the subject

  sites contributed by this Answering Defendant, and the nature and toxicity of such materials.

                 AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

         57.     Plaintiffs are barred from bringing any claims under CERCLA §107(a) because

  plaintiffs are responsible parties in EPA OU-1 and EPA OU-3, and if plaintiffs’ claims in the

  Second Amended Complaint under CERCLA §107(a) are dismissed, then plaintiffs are barred

  from bringing any claims under CERLCA §113 because plaintiffs, for purposes of this current

  litigation, will no longer be liable or potentially liable under CERCLA §107(a).

                   AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

         58.     This Answering Defendant is entitled to an offset against any liability for the

  greater of: (i) any amount actually paid by any person or entity heretofore or hereinafter for any

  of the costs, damages and expenses alleged in the Second Amended Complaint; (ii) any amount

  stipulated or otherwise agreed to in any release or covenant not to sue any person or entity for

  any cost, damages, or expenses alleged in the Second Amended Complaint; or (iii) the equitable

  share of the liability of any person or entity that heretofore has received or hereinafter receives a



                                               -13-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 14 of 26 PageID #: 1673




  release from liability or covenant not to sue with respect to any of the costs, damages, and

  expenses alleged in the Second Amended Complaint.

                    AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

         59.     Plaintiffs’ claims are barred because they do not confirm to the requirements of

  CERCLA §107(a), 42 U.S.C. §9607(a), CERCLA §113(f)(1), 42 U.S.C. §9613(f)(1) and/or

  CERCLA §113 (f)(3)(B), 42 U.S.C. §9613 (f)(3)(B).

                         AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

         60.     Some or all of the removal or remedial actions allegedly taken by the plaintiffs

  were neither in accordance nor consistent with the National Contingency Plan, 40 C.P.R. Part

  300, and/or other applicable laws or regulations.

                    AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE

         61.     Plaintiffs as the owners and/or operators of the subject sites are solely responsible

  under the provisions of CERCLA §107(a), 42 U.S.C. §9607(a) for any hazardous substance that

  may have been released or disposed of at the sites.

                    AS AND FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE

         62.     Plaintiffs’ CERLCA claims are barred in whole or in part to the extent that they

  seek to recover costs, damages, and expenses other than “necessary costs” as that term is defined

  in CERCLA §107(a), 42 U.S.C. §9607(a).

                  AS AND FOR A TWENTY-SEVENTH AFFIRMATIVE DEFENSE

         63.     Plaintiffs’ claims are barred against this Answering Defendant in that this

  Answering Defendant never used, stored, or otherwise handled any hazardous substances that are

  alleged to have been released, disposed of, or discharged at the subject site.




                                              -14-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 15 of 26 PageID #: 1674




                   AS AND FOR A TWENTY-EIGHTH AFFIRMATIVE DEFENSE

         64.     This Answering Defendant is not liable to any party for any acts or omissions

  undertaken by, or at the direction or sufferance of, any government entity or governmental

  authority.

                    AS AND FOR A TWENTY-NINTH AFFIRMATIVE DEFENSE

         65.     This Answering Defendant is not among the classes of persons liable for removal,

  response, or remediation costs under CERLCA §107(a). 42 U.S.C. §9607(a).

                        AS AND FOR A THIRTIETH AFFIRMATIVE DEFENSE

         66.     Plaintiffs were contributorily or comparatively negligent and are precluded from

  recovery on their contribution claims to the extent of such negligence.

                     AS AND FOR A THIRTY-FIRST AFFIRMATIVE DEFENSE

         67.     The Second Amended Complaint in this matter fails to set forth with sufficient

  particularity the nature of the alleged damages, and the response costs suffered by plaintiffs, the

  date and circumstances in which the damages and response costs were sustained and/or incurred,

  and the manner in which conduct of this Answering Defendant allegedly caused such damages

  and response costs.

                   AS AND FOR A THIRTY-SECOND AFFIRMATIVE DEFENSE

         68.     Plaintiffs’ have no legal or equitable basis for seeking to impose joint and several

  liability upon this Answering Defendant.

                         AS AND FOR A THIRTY-THIRD AFFIRMATIVE DEFENSE

         69.     Plaintiffs’ claims under CERCLA are barred to the extent that they seek to

  recover costs, damages, and expenses other than “response costs” as that term is defined in

  CERCLA §§101(23), (24) and (25), 42 U.S.C. §§9601(23), (24) and (25).



                                             -15-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 16 of 26 PageID #: 1675




                    AS AND FOR A THIRTY-FOURTH AFFIRMATIVE DEFENSE

          70.     Plaintiffs’ claims for contribution under CERCLA §113(f)(3)(B), 42 U.S.C.

  §9613(f)(3)(B), are barred because plaintiffs have not resolved their liability to the state of the

  federal government with regard to the subject sites.

                       AS AND FOR THIRTY-FIFTH AFFIRMATIVE DEFENSE

          71.     Plaintiffs’ claims for contribution under CERCLA §113(f)(1), 42 U.S.C.

  §9613(f)(1), are barred because plaintiffs are not subject to a civil action under 42 U.S.C. §9606

  or §9607(a) for contamination found at the subject sites.

                  AS AND FOR A THIRTY-SIXTH AFFIRMATIVE DEFENSE

          72.     This Answering Defendant incorporates by reference any and all affirmative

  defenses which are asserted by other parties to this action.

                AS AND FOR A THIRTY-SEVENTH AFFIRMATIVE DEFENSE

          73.     This Answering Defendant incorporates any and all affirmative defenses allowed

  by statute, rule, or regulation.

                 AS AND FOR A THIRTY-EIGHTH AFFIRMATIVE DEFENSE

          74.     This Answering Defendant reserves the right to assert additional affirmative

  defenses which may arise during the course of litigation.

                  AS AND FOR A FIRST COUNTERCLAIM AGAINST PLAINTIFFS
                                 (Contribution under CERCLA)

          75.     This Answering Defendant subject to and without waiving its Answer, Defenses,

  and Cross-Claims, incorporates its Amended Answer, Amended Affirmative Defenses and

  Amended Cross-Claims herein and assert Counterclaims against plaintiffs Next Millennium

  Realty, LLC and 101 Frost Street Associates LP.




                                              -16-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 17 of 26 PageID #: 1676




         76.    This Court has subject matter jurisdiction over the Counterclaims pursuant to 42

  U.S.C. § 9613(b), 28 U.S.C. §§ 1331 and 1367, and Federal Rule of Civil Procedure 13.

         77.    Plaintiffs have filed the within action against this Answering Defendant and

  others seeking damages and other relief resulting from alleged contamination of soil, shallow

  groundwater (i.e. groundwater to a depth of 165 feet below ground surface (“bgs”)) and deep

  groundwater (i.e., groundwater deeper than 165 bgs) at the Frost Street Sites, as well as for

  shallow and deep groundwater contamination in an area known as EPA OU-1, which is south of

  and immediately downgradient to the Frost Street Sites, and for an area of contamination known

  as EPA OU-3 (referred to by Plaintiffs as the “Far-Field Area”), which is south of and

  immediately downgradient to EPA OU-1, as set forth in the Second Amended Complaint.

         78.    At all times relevant hereto, plaintiffs themselves or through their agents,

  predecessors, parents, subsidiaries, servants, employees, or dealers, owned or operated and/or

  assumed full liability for the prior ownership or operation of, one or more facilities within the

  meaning of CERCLA § 101(9), 42 U.S.C. § 9601(9), at the Frost Street Sites.

         79.    At all relevant times hereto, plaintiffs themselves or through their agents,

  predecessors, parents, subsidiaries, servants, employees, or dealers, owned, had control over the

  operation and management and/or assumed full liability for the prior operation and management

  of, such facilities. As such, plaintiffs are responsible parties within the meaning of CERCLA §

  107(a), 42 U.S.C. § 9607(a).

         80.    Plaintiffs allege that the actions of this Answering Defendant “contributed to and

  caused” the contamination of the soils and groundwater at the Frost Street Sites, the General

  Instruments Site, and at EPA OU-1 and EPA OU-3 Far Field Area, and thereby caused plaintiffs

  to suffer damages and incur past and future costs and expenses.



                                            -17-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 18 of 26 PageID #: 1677




         81.     This Answering Defendant denies that it committed or was engaged in any

  negligent, careless or reckless conduct, denies that it breached any duty to plaintiffs, denies that

  it exercised any control over or involvement in the operations at the Frost Street Sites, or had any

  responsibility therefor, denies that it was ever in any way responsible for any generation, release,

  discharge or transportation of any hazardous substance at or to the Frost Street Sites, EPA OU-1

  or the EPA OU-3 Far Field Area, and denies that it is responsible in any way to plaintiffs for the

  damages alleged in the Second Amended Complaint.

         82.     Plaintiffs had knowledge of and/or acquiesced in contaminating the soil and

  groundwater at the Frost Street Sites, the General Instrument Site, EPA OU-1 and at the EPA

  OU-3 Far Field Area. Plaintiffs, their predecessors, subsidiaries, parents, agents, servants, or

  employees, and/or parties for which plaintiffs have assumed liability, failed to exercise due care

  with regard to the storage, handling and disposal of hazardous substances and are responsible for

  the contamination of those sites, EPA OU-1 and the EPA OU-3 Far Field Area.

         83.     If plaintiffs nonetheless recover a money judgment for their alleged damages

  against this Answering Defendant, this Answering Defendant demands contribution from the

  plaintiffs in an amount equal to plaintiffs’ equitable share of any recoverable response costs and

  damages in accordance with CERCLA § 113 (f)(1), 42 U.S.C. § 9613(f)(1).

                AS AND FOR A SECOND COUNTERCLAIM AGAINST PLAINTIFFS
                                 (Indemnification)

                 84.     This Answering Defendant repeats and realleges each and every allegation

  set forth in paragraphs 75-83 as if fully set forth herein.

                 85.     If there is a finding of liability on the part of this Answering Defendant for

  the damages alleged in the Second Amended Complaint, such liability would only be passive,

  secondary, constructive or imputed in nature, and would have been brought about solely by

                                               -18-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 19 of 26 PageID #: 1678




  reason of the primary and active negligent acts and conduct of plaintiffs, their predecessors,

  subsidiaries, parents, agents, servants or employees, and/or of parties for which plaintiffs have

  assumed full liability, thereby entitling this Answering Defendant to indemnification by law,

  statute, contract or otherwise for any expense, liability or damage it may incur as a result of the

  claims asserted by plaintiffs.

             AS AND FOR A THIRD COUNTERCLAIM AGAINST PLAINTIFFS
    (Declaratory Judgment Pursuant to CERCLA §§ 107(a)(4)(B) and 113(g)(2), 42 U.S.C. §§
      9607(a)(4)(B) and 9613(g)(2), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201
                                           and 2202.)

         86.     This Answering Defendant repeats and realleges each and every allegation set

  forth in paragraphs 75-85 as if fully set forth herein.

         87.     A dispute has arisen, and an actual controversy exists between this Answering

  Defendant and Plaintiffs as to their respective rights and liability with respect to compensable

  response costs allegedly incurred or to be incurred by plaintiffs or any other party in connection

  with this litigation and the EPA Site, including EPA OU-1 and the EPA OU-3 Far field areas.

         88.     A judicial determination of the respective rights, duties and liabilities of this

  Answering Defendant and plaintiffs is necessary and appropriate at this time in order that this

  Answering Defendant may ascertain its rights against plaintiffs.

         89.     Pursuant to CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2), and the Declaratory

  Judgment Act, 28 U.S.C. § 2201-2202, this Answering Defendant is entitled to a declaration

  from this Court. Such a declaration would avoid the potential for a multiplicity of actions and

  effectuate a just and speedy resolution of the issues and liabilities.

         90.     This Answering Defendant further requests that the Court, after entering the

  declaratory judgment prayed for herein, retain jurisdiction over this action to grant this




                                               -19-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 20 of 26 PageID #: 1679




  Answering Defendant such further relief against plaintiffs as is necessary and proper to

  effectuate the Court’s jurisdiction.

                                          CROSS-CLAIMS

               AS AND FOR A CROSS-CLAIM AGAINST ALL CO-DEFENDANTS
                              (Contribution under CERCLA)

         91.     This Answering Defendant repeats and realleges each and every answer and

  allegation set forth above in their Amended Answer, Amended Affirmative Defenses, and

  Counter-Claims, as if fully set forth herein.

         92.     While denying liability to plaintiffs for the damages alleged, if the plaintiffs

  sustained damages in the manner alleged, in whole or in part, in the Second Amended

  Complaint, such damages were caused, in whole or in part, by reason of the negligent acts and/or

  other culpable conduct of the co-defendants named in the Second Amended Complaint and of

  third parties who are not parties to this action, with no negligence or culpable conduct on the part

  of this Answering Defendant, thereby entitling this Answering Defendant to contribution for any

  expense, liability or damage it may incur as a result of the claims asserted by plaintiffs.

         93.     Because the amounts sought by plaintiffs represent recovery of 100% of the costs

  related to releases or threatened releases of hazardous substances from EPA OU-1 and EPA OU-

  3 Far Filed areas, this Answering Defendant, if determined by this Court to be liable for such

  costs, will pay more than its fair share of the costs. In the event that this Answering Defendant is

  adjudged liable to plaintiffs or any other party for these amounts, this Answering Defendant

  demands contribution from each and every co-defendant and/or Third-Party Defendant named,

  and/or to be named, equal to their equitable share of any recoverable response costs and damages

  in accordance with CERCLA § 113(f)(1), 42 U.S.C. § 9613(f)(1).




                                               -20-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 21 of 26 PageID #: 1680




       AS AND FOR A CROSS-CLAIM AGAINST CO-DEFENDANTS OTHER THAN
                                THE USDOE
                              (Indemnification)

         94.     This Answering Defendant repeats and realleges each and every answer and

  allegation set forth above in its Amended Answer, Amended Affirmative Defenses,

  Counterclaims, and Amended Cross-Claims as if fully set forth herein

         95.     While denying liability to plaintiffs for any damages alleged, if the plaintiffs

  sustained damages in the manner alleged, in whole or in part, in the Second Amended

  Complaint, such damages were caused by reason the negligent acts and/or other culpable conduct

  of the co-defendants named in the Second Amended Complaint, and of third parties who are not

  parties to this action, with no negligence or culpable conduct on the part of this Answering

  Defendant, thereby entitling this Answering Defendant to indemnification for any expense,

  liability or damage it may incur as a result of the claims asserted by plaintiffs.

            AS AND FOR A CROSS-CLAIM AGAINST ALL CO-DEFENDANTS
   (Declaratory Judgment Pursuant to CERCLA §§ 107(a)(4)(B) and 113(g)(2), 42 U.S.C. §§
      9607(a)(4)(B) and 9613(g)(2), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201
                                          and 2202.)

         96.     This Answering Defendant repeats and realleges each and every answer and

  allegation set forth above in its Amended Answer, Amended Affirmative Defenses,

  Counterclaims, and Amended Cross-Claims as if fully set forth herein.

         97.     There is a present and actual controversy between this Answering Defendant and

  each co-defendant concerning their respective rights and obligations with respect to the costs of

  response and contribution claims associated with EPA OU-1 and EPA OU-3 Far Field areas.

            98. This Answering Defendant is entitled to a declaratory judgment under CERCLA

  §§ 107(a)(4)(B) and 113(g)(2), 42 U.S.C. §§ 9607(a)(4)(B) and 9613(g)(2), and the Declaratory

  Judgment Act 28 U.S.C. §§ 2201-2202, against each and every co-defendant, declaring that such

                                               -21-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 22 of 26 PageID #: 1681




  co-defendants are and shall be liable to this Answering Defendant for any response costs and for

  contribution claims that are necessary and consistent with the NCP arising from the release or

  threatened release of hazardous substances from EPA OU-1 and EPA OU-3 Far Field areas.

                   AS AND FOR VGSI’S ANSWER TO ALL CROSS-CLAIMS

          99.      This Answering Defendant by way of answer to each and every Cross-Claim

  which is or shall be made against it in the within action, denies each and every allegation set

  forth therein.

                              SEPARATE CROSS-CLAIM DEFENSES

                                          FIRST DEFENSE

         100.      The Cross-Claims fail to state any claims upon which relief can be granted.

                                         SECOND DEFENSE

          101.     To the extent that this Answering Defendant is found to have any liability, any

  Cross-Claims for contribution by co-defendants are barred because co-defendants are themselves

  liable parties under CERCLA § 107 (a), 42 U.S.C. § 9607(a), and there is no implied right of

  contribution under CERCLA.

                                          THIRD DEFENSE

          102.     this Answering Defendant hereby incorporates, as defenses to the Cross-Claims,

  the defenses set forth in paragraphs 37-74 herein.

  WHEREFORE, this Answering Defendant demands judgment,

          a. dismissing Plaintiffs’ Second Amended Complaint with prejudice as against it;

          b. on the first counterclaim, a declaration holding that plaintiffs are obligated to

  reimburse this Answering Defendant for the costs it has and/or will incur as a result of this action

  in an amount equal to plaintiffs’ equitable share of any recoverable response costs and damages,



                                              -22-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 23 of 26 PageID #: 1682




  and ordering and directing that plaintiffs reimburse this Answering Defendant for such past and

  future costs;

         c. on the second counterclaim, a declaration holding that plaintiffs are obligated to

  indemnify this Answering Defendant for the costs it has and/or will incur as a result of this

  action, and ordering and directing that plaintiffs reimburse this Answering Defendant for such

  past and future costs;

         d. on the third counterclaim for declaratory judgment a holding that plaintiffs are

  obligated to reimburse this Answering Defendant in any subsequent action or actions for future

  response costs;

         e. on the first Cross-Claim against all co-defendants, a declaration holding that each and

  every co-defendant adjudged liable under the Second Amended Complaint is obligated to

  reimburse this Answering Defendant for the costs it has and/or will incur as a result of this action

  in an amount equal to each such co-defendant’s and third-party defendant’s equitable share of

  any recoverable response costs and damages, and ordering and directing that each such co-

  defendants and third-party defendants reimburse this Answering Defendant for such past and

  future costs;

         f. on the second Cross-Claim against all co-defendants except USDOE a declaration

  holding that each and every co-defendant and./or third-party defendant, adjudged liable under the

  Second Amended Complaint is obligated to indemnify this Answering Defendant for the costs it

  has and/or will incur as a result of this action, and ordering and directing that each such co-

  defendant reimburse this Answering Defendant for such past and future costs;




                                              -23-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 24 of 26 PageID #: 1683




           g. on the third Cross-Claim against all co-defendants for declaratory judgment a holding

           that co-defendants are obligated to reimburse this Answering Defendant in any

           subsequent action or actions for future response costs

           h. for attorneys’ fees;

           i. for statutory costs and disbursements; and

           j. for such other and further relief as this Court deems just and proper.

  Dated:     New York, New York
             January 4, 2021                           Yours, etc.,
                                                       Bardsley, Benedict + Cholden, LLP

                                                                 Richard E. Leff
                                                       __________________________________
                                                                  Richard E. Leff (RL 2123)
                                                       Attorneys for Defendant
                                                       OERLIKON METCO AS SUCCESSOR IN
                                                       INTEREST TO SULZER METCO (US) INC.
                                                       120 Broadway, Suite 220
                                                       New York, New York 10271
                                                       (917) 449-0702
                                                       File No.: 4218-0001

  TO:      Kevin Maldonado and Partners, LLC
           Attorneys for Plaintiffs
           101 Frost Street Associates, L.P. and
           Next Millennium Realty, LLC
           5 Hickory Hill Road
           Windham, New York 12496
           (518) 727-8149

           Askin & Hooker, LLC
           Attorneys for Defendant
           Vishay GSI, Inc.
           200 Woodport Road, Suite A
           Sparta, New Jersey, 07871
           (973) 729-7711

           Morgan, Lewis & Brokius, LLP
           Attorneys for Sylvania Defendants
           101 Park Avenue

                                                -24-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 25 of 26 PageID #: 1684




        New York, New York 10078
        (212) 309-6000




                                    -25-
Case 2:17-cv-03585-JMA-ARL Document 95 Filed 01/04/21 Page 26 of 26 PageID #: 1685




                                  CERTIFICATE OF SERVICE

          I, Richard E. Leff, certify that on January 4, 2021, caused a true and correct copy of the

  foregoing Amended Answer thereto being filed with the Court, to be served on the Clerk of the

  Court via the CM/ECF system, which gave notice to all counsel who have made an appearance

  in this case.

                                                              Richard E. Leff

                                                              Richard E. Leff




                                             -26-
